Citation Nr: 0705268	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right hand disorder, 
other than scars.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Initially, the veteran's service medical records show that he 
sustained a laceration to his right hand in October 1952.  
After separation from military service, a February 1956 VA 
medical examination reported that the veteran complained of 
occasional numbness in his right middle finger.  
Subsequently, a rating decision dated in October 2003, 
granted service connection for scars as a residual of 
lacerations to the veteran's right hand, and a noncompensable 
evaluation was assigned. 

A VA examination dated in August 2003 reported that the 
veteran complained of pain at the base of the right thumb and 
at wrist level.  The examiner stated that the veteran fell at 
the Hines VA Medical Center in February 2002 and has had 
right hand complaints since that time.  The examiner noted 
that pain and weakness of the hand had the most impact on 
function of the hand.  X-rays at that time showed 
hypertrophic changes of the distal interphalangeal joints, 
especially the right thumb.  Moderate to severe hypertrophic 
changes of the first metatarsal/carpal joint was also shown, 
with lateral subluxation of the base of the first metacarpal 
relative to the greater multangular carpal bone.  There was 
soft tissue ossification and/or loose joint bodies alone 
lateral periphery of the first metacarpal/carpal joint.  Also 
indicated was an accessory ossicle versus old fracture 
deformity of the dorsal aspect of the triangular carpal bone.  
The examiner opined that the chronic degenerative joint 
disease was "less likely than not" related to military 
service "since he had [a] more recent injury in [February 
2002] and chronic [degenerative joint disease] changes on x-
ray and [a history] of treatment for arthritis of other 
joints."  However, there is no medical evidence of record 
from the Hines VA Medical Center from February 2002 that 
shows an injury to the right hand in February 2002.  

Furthermore, in the August 2003 VA medical examination 
report, the veteran stated that he had experienced right hand 
pain for more than 20 years.  The veteran testified before 
the Board in January 2007 that his right hand pain increased 
in severity after separation from military service and he 
first sought medical treatment for it with a private 
physician in the 1980s.  While the veteran stated that he was 
not given any treatment at that time, he stated that he did 
report right hand complaints to the private physician.  

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers whom he has visited with 
complaints of his right hand disorder, 
to specifically include the private 
physician who examined him in the 
1980s.  An attempt must be made to 
obtain, with any necessary 
authorization from the veteran, copies 
of relevant records identified by him 
in response to this request which have 
not been previously secured, to 
specifically include the veteran's 
medical records from the Hines VA 
Medical Center regarding his right 
hand.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claim must be 
noted.  The veteran must then be given 
an opportunity to respond.

2.	If, and only if, additional evidence is 
obtained which shows complaints of a 
right hand disorder other than scars, 
prior to February 2002, the RO must make 
arrangements to provide the veteran with 
a new examination to determine the 
etiology of any diagnosed right hand 
disorder, other than scars.  The claims 
file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
right hand disorder found, other than the 
right hand scars, is related to the 
veteran's period of military service.  If 
such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

3.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran must be 
provided a supplemental statement of the 
case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

